Citation Nr: 0005411	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
index finger amputation.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left thigh, Muscle Group 
XIV.

3.  Entitlement to a compensable rating for a left knee scar.

4.  Entitlement to a compensable rating for right arm scars.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's left index finger amputation is manifested 
by a well healed amputation stump at the proximal 
interphalangeal joint; the veteran is right-handed. 

3.  The veteran's residuals of a shrapnel wound to the left 
thigh with involvement of Muscle Group XIV are manifested by 
a slightly depressed, well healed scar with no tissue loss, 
reports of pain, and no more than moderate injury of Muscle 
Group XIV. 

4.  Persuasive medical evidence demonstrates the veteran's 
left knee scar is not painful or tender on objective 
demonstration, and is productive of no appreciable functional 
impairment. 

5.  Persuasive medical evidence demonstrates the veteran's 
right arm scars are not painful or tender on objective 
demonstration, and are productive of no appreciable 
functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left index finger amputation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5153 (1999). 

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left thigh with 
involvement of Muscle Group XIV have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (1999). 

3.  The criteria for a compensable rating for a left knee 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (1999). 

4.  The criteria for a compensable rating for right arm scars 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's higher rating 
claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).  

Left Index Finger Amputation

The Rating Schedule provides compensable ratings for single 
finger amputation of the index finger to the minor extremity 
for amputation through the middle phalanx or at the distal 
joint (10 percent), or if the amputation is with or without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (1999).

In this case, the record reflects that during a November 1951 
VA orthopedic examination the veteran reported that while 
assaulting enemy positions he was hit by shrapnel from a hand 
grenade in the left hand.  Examination revealed the veteran's 
left index finger was amputated at the proximal 
interphalangeal joint with a good stump.  There was no 
limitation of motion at the metacarpophalangeal joint.  The 
veteran's handgrip was equal, bilaterally.  X-rays of the 
left index finger revealed an amputated stump at the proximal 
phalanx with good soft tissue covering.  The diagnoses 
included amputation of the left index finger at the proximal 
interphalangeal joint with a good stump.  Subsequent 
examination reports show the veteran is right hand dominant.

A November 1953 rating decision granted entitlement to 
service connection for amputation of the left index finger 
and assigned a 10 percent disability evaluation.  An October 
1970 rating decision assigned a 20 percent evaluation for 
amputation of the left index finger from March 16, 1950.  
That evaluation has remained in effect. 

A February 1993 private medical report from Dr. P.N.L. stated 
the veteran reported severe recurrent pain of the left index 
finger involving parts affecting the left hand.  An 
examination revealed old deformity of the left hand with 
residuals of left index finger amputation through the 
proximal phalanx.  It was noted the veteran complained of 
continuous recurrent pain of the left wrist and hand with a 
resulting weakness of handgrip.  The physician stated there 
were multiple scars over the dorsum of the base of the left 
index finger and dorsum of the first interosseous space of 
the left hand with limitation of motion of the left wrist and 
hand, and noted the veteran could not grip a light object in 
his left hand due to pain.  The diagnoses included amputation 
of the left index finger with pain and limitation of motion 
of the parts affected.

During VA examinations in April 1993 the veteran complained 
of pain in the left hand and index finger.  Examination 
revealed no inflammation or swelling.  The scar to the left 
index finger was nondepressed, nontender, and nonadherent.  
It was noted the amputation was at the proximal 
interphalangeal joint and there was no limitation of motion 
in the joint above the stump.  The veteran had left handgrip 
strength slightly weaker than the right.  X-rays of the left 
index finger and left hand revealed left index finger 
amputation, as well as, gouty arthritis of the remaining 
fingers of the left hand.  

A January 1997 report from Dr. P.N.L. noted examination of 
the veteran's left hand revealed amputation of the left index 
finger with minimal tissue loss.  There was fair muscle 
strength with difficulty in picking up objects due to pain 
and moderate loss of muscle substance.

VA examination in July 1997 found a well-healed amputation of 
the left index finger at the proximal interphalangeal joint.  
No defects to the veteran's circulation and skin in the area 
were noted, and there was no evidence of infection.  The 
metacarpophalangeal joint appeared to be intact, with no 
evidence of limitation of motion or instability.  The 
examiner also noted the veteran had changes consistent with 
progressive gouty arthritis to the left hand and wrist.  X-
ray examination showed the veteran's left hand was unchanged 
since an April 1993 study.  Neurologic examination found no 
defects.

A March 1998 private medical report from Dr. E.U.G. stated 
the veteran reported recurrent pain to the area of the 
amputated left index finger and the joints of the left hand.  
It was noted examination revealed amputation with metacarpal 
resection, more than half the bone lost, and weakened 
movement of the left hand due to pain and limitation of 
motion of the left wrist and left forearm.  The diagnoses 
included amputation of the left index finger with weakened 
movement and limitation of motion of the part affected.

Based upon the evidence of record, the Board finds 
entitlement to a rating in excess of 20 percent for left 
index finger amputation is not warranted.  The Board notes 
20 percent is the maximum schedular rating possible for 
amputation of the index finger of the minor extremity.  
Although a higher or separate rating may be possible for 
limitation of motion and pain on use of the left hand and 
wrist, the Board finds such ratings are not warranted in this 
case.  While the private medical reports note the veteran's 
pain and limitation of motion to the left hand and wrist, 
they do not address the extent to which the veteran's 
nonservice-connected gouty arthritis contributed to those 
symptoms.  As the veteran's gouty arthritis is not shown to 
be related to the service-connected disability, the Board 
finds the April 1993 and July 1997 VA opinions which found no 
limitation of motion in the area of the amputation are 
persuasive.  The latter reports do not implicate the service-
connected disability as the cause of additional dysfunction 
in the left hand and wrist.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for left index finger 
amputation.

Residuals of a Shrapnel Wound to the Left Thigh

The Board notes that during the course of this appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  The Court has held where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
higher rating claim will be considered under both the old and 
new law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997). 

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1999).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

The Rating Schedule also provides ratings for injuries to 
Muscle Group XIV when there is evidence of slight 
(0 percent), moderate (10 percent), moderately severe 
(30 percent) or severe (40 percent) muscle injury.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314 (effective before and 
after July 3, 1997).  

In this case, a November 1951 VA orthopedic examination 
revealed a transverse, slightly depressed, smooth, 
nonadherent, nontender, 1 3/4 inches by 1/2 inch scar to the 
lateral aspect of the distal third of the veteran's left 
thigh.  When tested against constant resistance the left leg 
was slightly weaker than the right, but there was no 
appreciable difference in circumference of the legs.  The 
diagnoses included residuals of shrapnel wound, healed scar 
to the left thigh, with involvement of Muscle Group XIV, and 
slight weakness to the left leg.

A rating decision in November 1953 granted entitlement to 
service connection for the residuals of wounds to Muscle 
Group XIV of the left thigh and assigned a 10 percent 
disability evaluation.  That evaluation has remained in 
effect. 

A February 1993 private medical report from Dr. P.N.L. stated 
the veteran reported recurrent pain due to residuals of a 
shrapnel wound to the left thigh involving the left hip and 
left knee joint.  Upon examination it was noted that the 
veteran walked with a severe left limp and used a cane.  
There was a scar on the left thigh measuring 1 3/4 inches by 1/2  
inch.  The veteran stated his left hip pain was aggravated by 
walking. The physician stated the veteran had post-traumatic 
osteoarthritis of the left knee or leg joints etiologically 
related to shrapnel wounds of the left knee.  The diagnoses 
included residuals of a shell fragment wound of the left 
thigh with injury to Muscle Group XIV with limitation of 
motion of the left hip.

VA orthopedic, muscle, and scar examinations in April 1993 
noted the veteran had a limp to the left leg and complained 
of pain including to the thigh.  Examination revealed no 
limitation of motion of the hips.  The scar on the left thigh 
was nontender, nonadherent, and slightly depressed.  There 
was no evidence of a loss of tissue in the lower extremities.  
The veteran had good strength to the lower extremities.  The 
diagnoses included residuals of a shell fragment wound of the 
left thigh with injury to Muscle Group XIV.  

Reports dated in December 1995 and January 1997 from Dr. 
P.N.L. noted a moderately severe impairment to the veteran's 
left thigh muscle group.  The diagnoses included residuals of 
a shell fragment wound to the left thigh with involvement of 
Muscle Group XIV.

A July 1997 VA orthopedic muscle injury examination noted 
penetration to Muscle Group XIV, without evidence of 
comparative tissue loss, adhesions, tendon damage, pain, or 
muscle hernia.  It was noted the veteran had good strength to 
the muscle group.  The scar was shown to be well healed, and 
was not tender or painful on objective demonstration.  There 
was no evidence of a limitation of function related to the 
scar.  Neurologic examination revealed no defects.  

A subsequent orthopedic examination found osteoporosis and 
minimal osteoarthritis to the left hip, but stated the 
location of the veteran's left thigh injury suggested hardly 
any effect on the left hip.  An x-ray examination revealed a 
normal left thigh.  The studies were negative for traumatic 
residuals.  

A March 1998 private medical report from Dr. E.U.G. noted 
evidence of an old skin wound with left hip pain.  The 
diagnoses included residuals of a shell fragment wound to the 
left thigh with left hip involvement and limitation of 
motion.  

Based upon the evidence of record, the Board finds a rating 
higher than 10 percent for injuries to Muscle Group XIV is 
not warranted under either the old or new criteria.  The 
record does not reflect the veteran incurred a moderately 
severe or severe muscle injury.  The medical evidence does 
not indicate the veteran's left thigh injury involved a 
through and through wound or that there was a moderate loss 
of deep fascia or a moderate loss of muscle substance.  VA 
examinations found good strength to the muscle group.

Although private medical opinions indicate the veteran had 
limitation of motion of the left hip associated with 
residuals of the shell fragment wound of the left thigh, they 
did not provide any rationale for this opinion.  There is 
also no evidence that the private physicians reviewed the 
earlier medical evidence of record.  Therefore, in light of 
the lack of objective clinical findings providing a 
reasonable basis for these medical opinions, the Board finds 
they are of limited probative value.  In addition, as the 
July 1997 VA medical opinion found little possibility of an 
association between the service-connected muscle injury and 
the veteran's left hip disorder, the Board finds 
consideration of alternative or separate disability ratings 
for limitation of hip motion and pain is not warranted. 

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for injury to Muscle Group 
XIV.  Gilbert, 1 Vet. App. at 55.  

Left Knee Scar

The Ratings Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

VA examination in November 1951 revealed a transverse, 
smooth, nonadherent, nontender 3/4 inch by 1/4 inch scar at the 
lateral border of the left knee.  Extension of the left knee 
was to 170 degrees.  When tested against constant resistance, 
the left leg was slightly weaker than the right.  There was 
no appreciable difference in circumference of the legs.  X-
rays of the left knee were negative.  

A February 1993 private medical opinion from Dr. P.N.L. 
stated the veteran reported recurrent swelling of the left 
knee and pain.  Upon examination it was noted the veteran 
walked with a severe left limp and used a cane.  There was a 
3/4 inch by 1/4 inch scar on the lateral border of the left knee 
with signs of old swelling.  Flexion of the left knee was to 
45 degrees with extension to 15 degrees.  The veteran 
reported numbness of the left lower extremity and pain.  The 
diagnoses included residuals of shrapnel wounds to the left 
knee with related post-traumatic osteoarthritis.

VA examinations in April 1993 found no limitation of motion 
of the knees and no evidence of inflammation or swelling.  
The left knee scar was nondepressed, nontender, and 
nonadherent.  X-rays of the veteran's left knee were 
essentially negative.  The diagnoses included healed scar as 
a residual of a left knee wound.  

A December 1995 private medical opinion from Dr. P.N.L. noted 
residuals of a shell fragment wound to the left knee with 
pain.  Flexion of the left knee was limited to 45 degrees and 
extension was limited to 10 degrees.  A January 1997 report 
noted left knee flexion to 45 degrees and extension limited 
to 20 degrees due to recurrent productive pain.

VA examination in July 1997 found the scar to the veteran's 
left knee area was well healed.  There was no evidence of 
keloid formation, adherence, inflammation, swelling, 
depression, or ulceration.  The scar was not tender or 
painful on objective demonstration.  There was no evidence of 
limitation of function of the part affected.  Neurologic 
examination found no evidence of weakness or atrophy to the 
lower extremities.  Deep tendon reflexes were active and 
equal, and gait and coordination were intact.  The diagnosis 
was no neurologic defect.

An orthopedic examination revealed knee range of motion from 
0 to 120 degrees, bilaterally.  The diagnoses included 
minimal degenerative arthritis to the knees.  X-ray 
examination found slight narrowing of the joint compartments 
and very mild hypertrophic changes to the ends which were 
symmetrical in the right and left joints.

A March 1998 private medical report from Dr. E.U.G. noted 
examination revealed recurrent left knee pain which was 
proximately due to the residuals of a shell fragment wound.  
Flexion of the left knee was limited to 30 degrees, and 
extension was limited to 30 degrees.  The diagnoses included 
residual shell fragment wound with limitation of flexion and 
extension of the knee or leg.

In this case, the record reflects that the February 1993 
private medical opinion associated the veteran's left knee 
shell fragment wound with post-traumatic osteoarthritis, but 
that VA x-ray examination in April 1993 found no evidence of 
left knee osteoarthritis.  Subsequent private medical reports 
noted left knee limitation of motion but did not provide a 
medical rationale as to how that disorder was related to the 
veteran's service-connected left knee injury.  There was no 
explanation of why the scarring could result in limitation of 
function approximately 50 years after the initial injury.  
There is no indication that the private medical examiners 
reviewed or considered records of the veteran's past 
treatment as to the service-connected injury.

The Board notes that VA medical reports dated in July and 
August 1997 found minimal degenerative arthritis to the right 
and left knees.  However, as the record demonstrates 
degenerative arthritis to the nonservice-connected right knee 
as well as the service-connected left knee and as no medical 
rationale has been provided to substantiate a relationship 
between the present left knee pathology and the inservice 
injury, the Board finds consideration of an alternative or 
separate rating for left knee arthritis and limitation of 
motion is not warranted.

Based upon the evidence of record, the Board also finds 
entitlement to a compensable rating for a left knee scar is 
not warranted.  Persuasive medical evidence demonstrates the 
veteran's left knee scar is well healed, nonadherent, 
nontender, and nondepressed.  The evidence does not reflect 
the veteran's limitation of motion of the left knee is a 
result of his service-connected scar.

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
compensable rating for a left knee scar.  Gilbert, 1 Vet. 
App. at 55.  

Right Arm Scars

VA examination in November 1951 revealed 2 adjacent scars 
about 3/4 inches apart at the posterolateral aspect of the 
right arm which were smooth, nonadherent, nontender, and 
approximately 1/4 inch in diameter.  There was no apparent 
limitation of motion of the right elbow and no apparent 
difference in arm circumference.  X-rays of the right arm 
were negative.  

A February 1993 private medical opinion from Dr. P.N.L. 
stated the veteran reported recurrent swelling to the right 
arm.  Examination revealed scars on the middle third of the 
right arm with old inflammation.  The veteran complained of 
continuous recurrent pain and limitation of motion of the 
right elbow.  The diagnoses included residuals of a shrapnel 
wound of the right arm with limitation of motion of the right 
elbow.  

VA examinations in April 1993 found no limitation of motion 
of the shoulders, elbows, or wrists.  There was no evidence 
of inflammation or swelling and the scars of the right arm 
were nondepressed, nontender, and nonadherent.  X-rays of the 
veteran's right humerus were essentially negative.  The 
diagnoses included healed scars which were residual to shell 
fragment wounds to the right arm.  

Private medical reports dated in December 1995 and January 
1997 from Dr. P.N.L. noted residual shell fragment wounds to 
the right arm with limitation of function of the part 
affected.  No specific report of functional limitations was 
provided.

VA examination in July 1997 found a well healed, shallow 
stellate scar to the middle posterior part of the right upper 
arm.  There was no evidence of keloid formation, adherence, 
inflammation, swelling, depression, or ulceration.  The scar 
was not tender or painful on objective demonstration.  There 
was no evidence of limitation of function of the part 
affected.  Neurologic examination found no defects.  

A March 1998 private medical report from Dr. E.U.G. noted 
examination of the right arm revealed loss of normal muscle 
substance or firm resistance with limitation of function of 
the part affected.  There was right arm limitation of motion 
of to 25 degrees from side and midway between side and 
shoulder level.  

Based upon the evidence of record, the Board finds 
entitlement to a compensable rating for right arm scars is 
not warranted.  Persuasive VA medical evidence demonstrates 
the veteran's right arm scars are not painful or tender and 
function is not limited.  Although private medical reports 
found limitation of function and loss of normal muscle 
substance, no objective medical evidence or medical rationale 
was provided to substantiate those reports.  There was no 
explanation of why the scarring could result in limitation of 
function approximately 50 years after the initial injury.  
Therefore, the Board finds entitlement to alternative or 
separate ratings is not warranted.

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
compensable rating for a left knee scar.  Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to a rating in excess of 20 percent for left 
index finger amputation is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a shrapnel wound to the left thigh, Muscle Group 
XIV, is denied.

Entitlement to a compensable rating for a left knee scar is 
denied.

Entitlement to a compensable rating for right arm scars is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

